                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-62768-CIV-GAYLES/SELTZER

JOSE FONSECA,

              Plaintiff,

vs.

WAL-MART STORES EAST, L.P.,

              Defendant.
                                           /

                                          ORDER

       THIS CAUSE has come before the Court upon Defendant’s request to set a

discovery hearing for the purpose of compelling Plaintiff to provide a date for the deposition

of a non-party witness.

       The Federal Rules of Civil Procedure and the Local Rules govern the scheduling of

depositions. The Local Rules proclaim “the Court’s expectation that counsel will seek to

accommodate their fellow practitioners, including in matters of scheduling, whenever

reasonably possible and that counsel will work to eliminate disputes by reasonable

agreement to the fullest extent permitted by the bounds of zealous representation and

ethical practice.” Local Rules for the Southern District of Florida, Introductory Statement.

The Local Rules also prescribe the method and timing of noticing depositions:

              (h) Reasonable Notice of Taking Depositions. Unless
              otherwise stipulated by all interested parties, pursuant to
              Federal Rule of Civil Procedure 29, and excepting the
              circumstances governed by Federal Rule of Civil Procedure
              30(a), a party desiring to take the deposition within the State of
              Florida of any person upon oral examination shall give at least
              seven (7) days’ notice in writing to every other party to the
              action and to the deponent (if the deposition is not of a party),
              and a party desiring to take the deposition in another State of
              any person upon oral examination shall give at least fourteen
              (14) days’ notice in writing to every other party to the action
              and the deponent (if the deposition is not of a party).
                     Failure to comply with this rule obviates the need for
              protective order.
                     Notwithstanding the foregoing, in accordance with
              Federal Rule of Civil Procedure 32(a)(5)(A), no deposition shall
              be used against a party who, having received less than eleven
              (11) calendar days’ notice of a deposition as computed under
              Federal Rule of Civil Procedure 6(a), has promptly upon
              receiving such notice filed a motion for protective order under
              Federal Rule of Civil Procedure 26(c)(1)(B) requesting that the
              deposition not be held or be held at a different time or place
              and such motion is pending at the time the deposition is held.

Local Rule 26.1(h), Local Rules for the Southern District of Florida.

       Although cooperation between counsel in scheduling depositions is expected, there

is no enforceable rule that would permit the Court to order such cooperation or to impose

sanctions for failing to cooperate. However, when such coordination is not possible,

Defendant’s remedy is to properly notice the deposition and then, if necessary, move to

compel and/or to impose sanctions in the event the witness fails to appear or obtain a

protective order. Accordingly, it is hereby

       ORDERED AND ADJUDGED that Defendant’s request for discovery hearing is

DENIED.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 11th day of

March 2019.




Copies furnished counsel
via CM/ECF


                                              2
